DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, 15, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3061734 to Laurent (“Laurent”).
Regarding claim 1, Laurent in Figs. 1 and 3 discloses an integrated sash unit, comprising a plurality of vapor barrier sealant systems 4-6; a first sash portion 3; a second sash portion 7 coupled to the first sash portion by one or more of the vapor barrier sealant systems 6; and a plurality of glazing panels 1, 2 coupled to the first and second sash portions by one or more of the vapor barrier sealant systems 4, 6, wherein each glazing panel 1, 2 contacts only one of the first sash portion 3 and the second sash portion 7.
Regarding claims 2 and 15, Laurent in Figs. 1 and 3 discloses an integrated sash unit having an interior side and an exterior side, the integrated sash unit comprising a first sash portion 3 forming a first body portion and a first receiving wall (walls forming groove for 1) extending inwardly from the first body portion, the first receiving wall having a first inner wall surface (vertical surface of groove for 1) and a first peripheral wall surface (vertical surface of groove facing in the opposite direction away from 5) opposing the first inner wall surface and 
a second sash portion 7 forming a second body portion and a second receiving wall (walls forming groove for 2) extending inwardly from the second body portion, the second receiving wall having a second inner wall surface (vertical surface of groove for 2) and a second peripheral wall surface (vertical surface of groove facing in the opposite direction away from 5) opposite the second inner wall surface and positioned on the interior side of the integrated sash unit, and the second body portion defining a second receiving surface and a second coupling surface (surface facing 5) and a second body peripheral surface, 
the first coupling surface of the first sash portion being coupled to the second coupling surface of the second sash portion (via adhesive 5); and a plurality of glazing panels 1, 2 including, a first glazing panel 1 supported by and coupled to the first inner wall surface of the first sash portion without being coupled to the second sash portion; and a second glazing panel 2 supported by and coupled to the second inner wall surface of the second sash portion 12b without being coupled to the first sash portion. Moreover, the method step recited in claim 15 would be necessarily performed in assembling the structure of claim 2. Moreover, Laurent discloses that  the first glazing panel 1 is not in contact with the second sash portion 7 and the second glazing panel 2 is not in contact with the first sash portion 3.
Regarding claim 8, Laurent discloses a spacing member 6, the spacing member separating the plurality of glazing panels.
Regarding claim 9, Laurent discloses a vapor barrier material 6 is arranged between the first glazing panel 1 and the first sash portion and between the second glazing panel 2 and the second sash portion 7.
Regarding claim 11, Laurent discloses that the plurality of glazing panels 1, 2, are spaced from one another to define one or more insulating spaces.
Regarding claim 19, Laurent discloses that each of the plurality of glazing panels 1, 2 contacts only one of the first sash portion 3 and the second sash portion 7.  
Regarding claim 20, Laurent discloses a vapor barrier 4, 6 forming a planar surface operable to receive the plurality of glazing panels.  
Regarding claim 21, Laurent discloses a vapor barrier 6 positioned along the first receiving surface of the first sash portion and the second receiving surface of the second sash portion. 
Regarding claim 22, Laurent discloses that the first and the second receiving surfaces are positioned adjacent each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent in view of U.S. Patent No. 6,401,428 to Glover et al. (“Glover”).
Regarding claim 3, Laurent does not disclose that the first and second sash portions 3, 7 are pultruded portions.
Glover discloses that a sash 40 can be made from pultruded fiberglass which provides a very rigid material for great fastener retention (Glover; col 4, ln 55-58).
In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Moreover, Glover expressly teaches that a pultruded fiberglass material provides for a rigid material with great fastener retention.
Regarding claim 4, Laurent does not disclose that the first sash portion 3 includes a first shell and the second sash portion 7 includes a second shell, each of the first and second shells being formed of fiberglass material.
Glover discloses that a sash 40 can include a shell formed of fiberglass material which provides a very rigid material for great fastener retention (Glover; col 4, ln 55-58).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Laurent to have its first and second sash portions which make up a sash to each comprise a shell made of fiberglass as taught by Glover to provide the predictable result of providing a very rigid material for great fastener retention. Moreover, it would have been obvious to one having ordinary skill in the art at the time of invention to use fiberglass, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 6, Laurent does not disclose that the first sash portion 3 includes a first shell surrounding a first inner core.
Glover discloses that a sash 40 includes a first shell 35 surrounding a first inner core 41 to provide a sash with improved thermal insulation (Glover; col 5, ln 32-35).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Laurent to have the first sash portion include a first shell 
Regarding claim 10, Laurent does not disclose a coefficient of thermal expansion of the first and second sash portions is approximately equal to a coefficient of thermal expansion of the plurality of glazing panels.
Glover discloses that a coefficient of thermal expansion of a sash portion is approximately equal to a coefficient of thermal expansion of the plurality of glazing panels to minimize differential expansion (Glover; col 4, ln 62-65).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Laurent to have a coefficient of thermal expansion of the first and second sash portions is approximately equal to a coefficient of thermal expansion of the plurality of glazing panels as taught by Glover to provide the predictable result of minimizing differential expansion.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent in view of U.S. Patent No. 2,993,242 to Leisibach (“Leisibach”).
Regarding claim 5, Laurent does not disclose that the first and second sash portions 3, 7 are formed of a different material set than one another.
Leisibach discloses first and second sash portions 2, 4 that are formed of a different material set than one another. The first sash portion is metal enveloped with an insulating synthetic material while the second sash portion is metal (Leisibach col 1, ln 52-53 and col 2, ln 3-7). It would have been obvious to one having ordinary skill in the art at the time of invention to use two different material sets, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Two .

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent in view of U.S. Patent No. Re. 21,126 to Axe (“Axe”).
Regarding claims 12 and 13, Laurent discloses the integrated sash unit of any preceding claims but does not disclose a frame supporting the integrated sash unit and that the first and second sash portions are attached to the frame with a sealant. 
Axe discloses a frame 1 supporting an integrated sash unit and first and second sash portions 9, 10 are attached to the frame with a sealant 23. All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected and thus the results would be expected.
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent in view of Axe as applied in claim 12 above and further in view of U.S. Patent No. 7,845,142 to Theios (“Theios”).
Regarding claim 14, Laurent in view of Axe does not disclose that the fenestration unit assembly has an R-value of approximately 10.
Theios discloses a fenestration unit assembly may have an R-value of approximately 10 (Theios; col 4, ln 18-21). It would have been obvious to one having ordinary skill in the art at the time of invention to have an R-value of approximately 10, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. When one of ordinary .
	

Claims 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent.
Regarding claim 7, Laurent discloses that the plurality of glazing panels further comprises a third glazing panel (shown in Fig. 3, not labeled) arranged with the first sash portion 12a and spaced a distance from the first glazing panel 1but does not disclose a fourth glazing panel arranged with the second sash portion and spaced a distance from the second glazing panel. It has been held that a mere duplication of parts, such as the duplication of the panels to have a fourth panel, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). In the instant case, adding a fourth glazing panel adjacent to the central panel would predictably increase insulating value of the window unit.
Regarding claim 16, Laurent discloses arranging a third glazing panel (Fig. 3, not labeled) with the first sash portion 3 but does not disclose arranging a fourth glazing panel with the second sash portion 7 nor that it is done before adhering the first sash portion to the second sash portion. However, it has been held that a mere duplication of parts, such as the duplication of the panels to have a fourth panel, has no patentable significance unless a new and unexpected result is produced. A duplication of parts is generally recognized as being within the level of ordinary skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). In the instant case, adding a fourth glazing panel adjacent to the central panel would predictably increase insulating value of the window unit.
Moreover, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). In the instant case, there is absence evidence that a new or unexpected result would occur if the third and fourth panels were arranged prior to adhering. It would be obvious to first arrange them before adhering in order to ensure they are placed in the correct location.
Regarding claim 17, Laurent discloses arranging a spacing member 6 with the first and second sash portions, and arranging each of the glazing panels on the spacing member to separate the glazing panels from one another.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633